
	
		I
		112th CONGRESS
		1st Session
		H. R. 1579
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. George Miller of
			 California (for himself, Ms.
			 Woolsey, Mr. Rahall,
			 Mr. Holt, Ms. Hirono, Ms.
			 Sutton, Mr. Payne, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To improve compliance with mine safety and health laws,
		  empower miners to raise safety concerns, prevent future mine tragedies, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Robert C. Byrd Mine Safety
			 Protection Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Title I—Additional inspection and investigation
				authority
					Sec. 101. Independent accident investigations.
					Sec. 102. Subpoena authority and miner rights during
				inspections and investigations.
					Sec. 103. Designation of miner representative.
					Sec. 104. Additional amendments relating to inspections and
				investigations.
					Title II—Enhanced enforcement authority
					Sec. 201. Technical amendment.
					Sec. 202. A pattern of recurring noncompliance or
				accidents.
					Sec. 203. Injunctive authority.
					Sec. 204. Revocation of approval of plans.
					Sec. 205. Challenging a decision to approve, modify, or revoke
				a coal or other mine plan.
					Sec. 206. GAO Study on MSHA Mine Plan Approval.
					Title III—Penalties
					Sec. 301. Civil penalties.
					Sec. 302. Civil and criminal liability of officers, directors,
				and agents.
					Sec. 303. Criminal penalties.
					Sec. 304. Commission review of penalty assessments.
					Sec. 305. Delinquent payments and prejudgment
				interest.
					Title IV—Miners’ Rights and Protections
					Sec. 401. Protection from retaliation.
					Sec. 402. Protection from loss of pay.
					Sec. 403. Underground coal miner employment standard for mines
				placed in pattern status.
					Title V—Modernizing health and safety standards 
					Sec. 501. Pre-shift review of mine conditions.
					Sec. 502. Rock dust standards.
					Sec. 503. Atmospheric monitoring systems.
					Sec. 504. Technology related to respirable dust.
					Sec. 505. Refresher training on miners’ rights and
				responsibilities.
					Sec. 506. Authority to mandate additional training.
					Sec. 507. Brookwood-Sago Mine Safety Grants.
					Sec. 508. Certification of personnel.
					Title VI—Additional mine safety provisions
					Sec. 601. Definitions.
					Sec. 602. Assistance to States.
					Sec. 603. Black lung medical reports.
					Sec. 604. Authorization of cooperative agreements by NIOSH
				Office of Mine Safety and Health.
					Sec. 605. Rules of application to certain mines.
				
			2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment is expressed as an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Mine Safety and Health Act of 1977 (30 U.S.C.
			 801 et seq.).
		IAdditional
			 inspection and investigation authority
			101.Independent accident
			 investigations
				(a)In
			 generalSection 103(b) (30
			 U.S.C. 813(b)) is amended by striking (b) For the purpose and
			 inserting the following:
					
						(b)Accident
				investigations
							(1)In
				generalFor all accident
				investigations under this Act, the Secretary shall—
								(A)determine why the
				accident occurred;
								(B)determine whether there were violations of
				law, mandatory health and safety standards, or other requirements, and if there
				is evidence of conduct that may constitute a violation of Federal criminal law,
				the Secretary may refer such evidence to the Attorney General; and
								(C)make
				recommendations to avoid any recurrence.
								(2)Independent
				accident investigations
								(A)In
				generalThere shall be, in addition to an accident investigation
				under paragraph (1), an independent investigation by an independent
				investigation panel (referred to in this subsection as the Panel)
				appointed under subparagraph (B) for—
									(i)any accident
				involving 3 or more deaths; or
									(ii)any accident that
				is of such severity or scale for potential or actual harm that, in the opinion
				of the Secretary of Health and Human Services, the accident merits an
				independent investigation.
									(B)Appointment
									(i)In
				generalAs soon as practicable after an accident described in
				subparagraph (A), the Secretary of Health and Human Services shall appoint 5
				members for the Panel required under this paragraph from among individuals who
				have expertise in accident investigations, mine engineering, or mine safety and
				health that is relevant to the particular investigation.
									(ii)ChairpersonThe
				Panel shall include, and be chaired by, a representative from the Office of
				Mine Safety and Health Research, of the National Institute for Occupational
				Safety and Health (referred to in this subsection as NIOSH).
									(iii)Conflicts of
				interestPanel members, and staff and consultants assisting the
				Panel with an investigation, shall be free from conflicts of interest with
				regard to the investigation, and be subject to the same standards of ethical
				conduct for persons employed by the Secretary.
									(iv)CompositionThe Secretary of Health and Human Services
				shall appoint as members of the Panel—
										(I)1 operator of a
				mine or individual representing mine operators, and
										(II)1 representative
				of a labor organization that represents miners,
										and may not
				appoint more than 1 of either such individuals as members of the Panel.(v)Staff and
				expensesThe Director of
				NIOSH shall designate NIOSH staff to facilitate the work of the Panel. The
				Director may accept as staff personnel on detail from other Federal agencies or
				re-employ annuitants. The detail of personnel under this paragraph may be on a
				non-reimbursable basis, and such detail shall be without interruption or loss
				of civil service status or privilege. The Director of NIOSH shall have the
				authority to procure on behalf of the Panel such materials, supplies or
				services, including technical experts, as requested in writing by a majority of
				the Panel.
									(vi)Compensation
				and travelAll members of the
				Panel who are officers or employees of the United States shall serve without
				compensation in addition to that received for their services as officers or
				employees of the United States. Each Panel member who is not an officer or
				employee of the United States shall be compensated at a rate equal to the daily
				equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which such member is engaged in the
				performance of duties of the Panel. The members of the Panel shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter 1 of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Panel.
									(C)DutiesThe
				Panel shall—
									(i)assess and identify any factors that caused
				the accident, including deficiencies in safety management systems, regulations,
				enforcement, industry practices or guidelines, or organizational
				failures;
									(ii)identify and
				evaluate any contributing actions or inactions of—
										(I)the
				operator;
										(II)any contractors
				or other persons engaged in mining-related functions at the site;
										(III)any State agency
				with oversight responsibilities;
										(IV)any agency or
				office within the Department of Labor;
										(V)the Federal Mine Safety and Health Review
				Commission; or
										(VI)any other person
				or entity (including equipment manufacturers);
										(iii)review the
				determinations and recommendations by the Secretary under paragraph (1);
									(iv)prepare a report
				that—
										(I)includes the
				findings regarding the causal factors described in clauses (i) and (ii);
										(II)identifies any
				strengths and weaknesses in the Secretary’s investigation; and
										(III)includes
				recommendations, including interim recommendations where appropriate, to
				industry, labor organizations, State and Federal agencies, or Congress,
				regarding policy, regulatory, enforcement, administrative, or other changes,
				which in the judgment of the Panel, would prevent a recurrence at other mines;
				and
										(v)publish such
				findings and recommendations (excluding any portions which the Attorney General
				requests that the Secretary withhold in relation to a criminal referral) and
				hold public meetings to inform the mining community and families of affected
				miners of the Panel's findings and recommendations.
									(D)Hearings;
				applicability of certain Federal lawThe Panel shall have the authority to
				conduct public hearings or meetings, but shall not be subject to the Federal
				Advisory Committee Act. All public hearings of the Panel shall be subject to
				the requirements under section 552b of title 5, United States Code.
								(E)Memorandum of
				UnderstandingNot later than
				90 days after the date of enactment of the Robert C. Byrd Mine Safety Protection Act of
				2011, the Secretary of Labor and the Secretary of Health and
				Human Services shall conclude and publically issue a memorandum of
				understanding that—
									(i)outlines
				administrative arrangements which will facilitate a coordination of efforts
				between the Secretary of Labor and the Panel, ensures that the Secretary's
				investigation under paragraph (1) is not delayed or otherwise compromised by
				the activities of the Panel, and establishes a process to resolve any conflicts
				between such investigations;
									(ii)ensures that
				Panel members or staff will be able to participate in investigation activities
				(such as mine inspections and interviews) related to the Secretary of Labor’s
				investigation and will have full access to documents that are assembled or
				produced in such investigation, and ensures that the Secretary of Labor will
				make all of the authority available to such Secretary under this section,
				including subpoena authority, to obtain information and witnesses which may be
				requested by such Panel; and
									(iii)establishes such
				other arrangements as are necessary to implement this paragraph.
									(F)ProceduresNot later than 90 days after the date of
				enactment of the Robert C. Byrd Mine Safety
				Protection Act of 2011, the Secretary of Health and Human
				Services shall establish procedures to ensure the consistency and effectiveness
				of Panel investigations. In establishing such procedures, such Secretary shall
				consult with independent safety investigation agencies, sectors of the mining
				industry, representatives of miners, families of miners involved in fatal
				accidents, State mine safety agencies, and mine rescue organizations. Such
				procedures shall include—
									(i)authority for the Panel to use evidence,
				samples, interviews, data, analyses, findings, or other information gathered by
				the Secretary of Labor, as the Panel determines valid;
									(ii)provisions to
				ensure confidentiality if requested by any witness, to the extent permitted by
				law, and prevent conflicts of interest in witness representation; and
									(iii)provisions for
				preservation of public access to the Panel’s records through the Secretary of
				Health and Human Services.
									(G)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection such sums as may be necessary.
								(3)Powers and
				processesFor the
				purpose
							.
				(b)Reporting
			 requirementsSection 511(a) (30 U.S.C. 958(a)) is amended by
			 inserting after 501, the following: the status of
			 implementation of recommendations from each independent investigation panel
			 under section 103(b) received in the preceding 5 years.
				102.Subpoena
			 authority and miner rights during inspections and investigationsSection 103(b) (as amended by section 101)
			 (30 U.S.C. 813(b)) is further amended by adding at the end the
			 following:
				
					(4)Additional
				powersFor purposes of making
				inspections and investigations, the Secretary or the Secretary’s designee, may
				sign and issue subpoenas for the attendance and testimony of witnesses and the
				production of information, including all relevant data, papers, books,
				documents, and items of physical evidence, and administer oaths. Witnesses
				summoned shall be paid the same fees that are paid witnesses in the courts of
				the United States. In carrying out inspections and investigations under this
				subsection, authorized representatives of the Secretary and attorneys
				representing the Secretary are authorized to question any individual privately.
				Under this section, any individual who is willing to speak with or provide a
				statement to such authorized representatives or attorneys representing the
				Secretary may do so without the presence, involvement, or knowledge of the
				operator or the operator’s agents or attorneys. The Secretary shall keep the
				identity of an individual providing such a statement confidential to the extent
				permitted by law. Nothing in this paragraph prevents any individual from being
				represented by that individual’s personal
				attorney.
					.
			103.Designation of miner
			 representativeSection 103(f)
			 (30 U.S.C. 813(f)) is amended by inserting before the last sentence the
			 following: If any miner is entrapped or otherwise prevented as the
			 result of an accident in such mine from designating such a representative
			 directly, such miner’s closest relative may act on behalf of such miner in
			 designating such a representative. If any miner is not currently working in
			 such mine as the result of an accident in such mine, but would be currently
			 working in such mine but for such accident, such miner may designate such a
			 representative. A representative of miners shall have the right to participate
			 in any accident investigation the Secretary initiates pursuant to subsection
			 (b), including the right to participate in investigative interviews and to
			 review all relevant papers, books, documents and records produced in connection
			 with the accident investigation, unless the Secretary in consultation with the
			 Attorney General excludes such representatives from the investigation on the
			 grounds that inclusion would interfere with or adversely impact a criminal
			 investigation that is pending or under consideration..
			104.Additional
			 amendments relating to inspections and investigations
				(a)Hours of
			 inspectionsSection 103(a)
			 (30 U.S.C. 813(a)) is amended by inserting after the third sentence the
			 following: Such inspections shall be conducted during the various shifts
			 and days of the week during which miners are normally present in the mine to
			 ensure that the protections of this Act are afforded to all miners working all
			 shifts..
				(b)Review of mine
			 pattern statusSection 103(a) is further amended by inserting
			 before the last sentence the following: The Secretary shall, upon
			 request by an operator, review with the appropriate mine officials the
			 Secretary’s most recent evaluation for pattern status (as provided in section
			 104(e)) for that mine during the course of a mine’s regular quarterly
			 inspection of an underground mine or a biannual inspection of a surface mine,
			 or, at the discretion of the Secretary, during the pre-inspection
			 conference..
				(c)Injury and
			 illness reportingSection
			 103(d) (30 U.S.C. 813(d)) is amended by striking the last sentence and
			 inserting the following: The records to be kept and made available by
			 the operator of the mine shall include man-hours worked and occupational
			 injuries and illnesses with respect to the miners in their employ or under
			 their direction or authority, and shall be maintained separately for each mine
			 and be reported at a frequency determined by the Secretary, but at least
			 annually. Independent contractors (within the meaning of section 3(d)) shall be
			 responsible for reporting accidents, occupational injuries and illnesses, and
			 man-hours worked for each mine with respect to the miners in their employ or
			 under their direction or authority, and shall be reported at a frequency
			 determined by the Secretary, but at least annually. Reports or records of
			 operators and contractors required and submitted to the Secretary under this
			 subsection shall be signed and certified as accurate and complete by a
			 knowledgeable and responsible person possessing a certification, registration,
			 qualification, or other approval, as provided for under section 118. Knowingly
			 falsifying such records or reports shall be grounds for revoking such
			 certification, registration, qualification, or other approval under the
			 standards established under subsection (b)(1) of such section..
				(d)Orders following
			 an accidentSection 103(k)
			 (30 U.S.C. 813(k)) is amended by striking , when
			 present,.
				(e)Conflict of
			 interest in the representation of minersSection 103(a) (30
			 U.S.C. 813(a)) is amended by adding at the end the following: During
			 inspections and investigations under this section, and during any litigation
			 under this Act, no attorney shall represent or purport to represent both the
			 operator of a coal or other mine and any other individual, unless such
			 individual has knowingly and voluntarily waived all actual and reasonably
			 foreseeable conflicts of interest resulting from such representation. The
			 Secretary is authorized to take such actions as the Secretary considers
			 appropriate to ascertain whether such individual has knowingly and voluntarily
			 waived all such conflicts of interest. If the Secretary finds that such an
			 individual cannot be represented adequately by such an attorney due to such
			 conflicts of interest, the Secretary may petition the appropriate United States
			 District Court which shall have jurisdiction to disqualify such attorney as
			 counsel to such individual in the matter. The Secretary may make such a motion
			 as part of an ongoing related civil action or as a miscellaneous
			 action..
				IIEnhanced
			 enforcement authority
			201.Technical
			 amendmentSection 104(d)(1) (30
			 U.S.C. 814(d)(1)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 any mandatory health or safety standard and inserting any
			 provision of this Act, including any mandatory health or safety standard or
			 regulation promulgated under this Act; and
					(B)by striking
			 such mandatory health or safety standards and inserting
			 such provisions, regulations, or mandatory health or safety
			 standards; and
					(2)in the second
			 sentence, by striking any mandatory health or safety standard
			 and inserting any provision of this Act, including any mandatory health
			 or safety standard or regulation promulgated under this Act,.
				202.A pattern of
			 recurring noncompliance or accidentsSection 104(e) (30 U.S.C. 814(e)) is amended
			 to read as follows:
				
					(e)Pattern of
				recurring noncompliance or accidents
						(1)Pattern
				status
							(A)In
				generalFor purposes of this subsection, a coal or other mine
				shall be placed in pattern status if such mine has, as determined based on the
				regulations promulgated under paragraph (8)—
								(i)a
				pattern of—
									(I)citations for
				significant and substantial violations;
									(II)citations and
				withdrawal orders issued for unwarrantable failure to comply with mandatory
				health and safety standards under section 104(d);
									(III)citations for
				flagrant violations within the meaning of section 110(b);
									(IV)withdrawal orders
				issued under any other section of this Act (other than orders issued under
				subsections (j) or (k) of section 103); and
									(V)accidents and
				injuries; or
									(ii)a
				pattern consisting of any combination of citations, orders, accidents, or
				injuries described in subclauses (I) through (V).
								(B)Mitigating
				circumstancesNotwithstanding
				subparagraph (A), if the Secretary, after conducting an assessment of a coal or
				other mine that otherwise qualifies for pattern status, certifies that there
				are mitigating circumstances wherein the operator has already implemented
				remedial measures that have reduced risks to the health and safety of miners to
				the point that such risks are no longer elevated and has taken sufficient
				measures to ensure such elevated risk will not recur, the Secretary may deem
				such mine to not be in pattern status under this subsection. The Secretary
				shall issue any such certification of such mitigating circumstances that would
				preclude the placement of a mine in pattern status as a written finding, which
				shall, not later than 10 days after the certification is made, be—
								(i)made available on
				the public Web site of the Mine Safety and Health Administration; and
								(ii)transmitted to
				the Committee on Education and the Workforce of the House of Representatives
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
								(C)FrequencyNot
				less frequently than every 6 months, the Secretary shall identify any mines
				which meet the criteria set forth in paragraph (8).
							(2)Actions
				following placement of mine in pattern statusFor any coal or
				other mine that is in pattern status, the Secretary shall—
							(A)notify the
				operator of such mine that the mine is being placed in pattern status;
							(B)issue an order
				requiring such operator to cause all persons to be withdrawn from such mine,
				except those persons referred to in subsection (c) or authorized by an order of
				the Secretary issued under this subsection;
							(C)issue a
				remediation order described in paragraph (3) to such operator within 3 days;
				and
							(D)require that the number of regular
				inspections of such mine required under section 103 be increased to 8 per year
				for an underground mine and 4 per year for a surface mine while the mine is in
				pattern status.
							Notice
				advising operators that they face potential placement in pattern status shall
				not be a requirement for issuing a withdrawal order to operators under this
				subsection.(3)Remediation
				order
							(A)In
				generalA remediation order issued to an operator under paragraph
				(2)(C) may require the operator to carry out one or more of the following
				requirements, pursuant to a timetable for commencing and completing such
				actions or as a condition of miners reentering the mine:
								(i)Provide specified
				training, including training not otherwise required under this Act.
								(ii)Institute and
				implement an effective health and safety management program approved by the
				Secretary, including—
									(I)the employment of
				safety professionals, certified persons, and adequate numbers of personnel for
				the mine, as may be required by the Secretary;
									(II)specific
				inspection, recordkeeping, reporting and other requirements for the mine as the
				Secretary may establish; and
									(III)other
				requirements to ensure compliance and to protect the health and safety of
				miners or prevent accidents or injuries as the Secretary may determine are
				necessary.
									(iii)Facilitate any
				effort by the Secretary to communicate directly with miners employed at the
				mine outside the presence of the mine operators or its agents, for the purpose
				of obtaining information about mine conditions, health and safety practices, or
				advising miners of their rights under this Act.
								(B)Modification of
				and failure to comply with remediation orderThe Secretary may modify the remediation
				order, as necessary, to protect the health and safety of miners. If the mine
				operator fails to fully comply with the remediation order during the time a
				mine is in pattern status, the Secretary shall reinstate the withdrawal order
				under paragraph (2)(B).
							(C)Extension of
				deadlinesAn extension of a deadline under the remediation order
				may be granted on a temporary basis and only upon a showing that the operator
				took all feasible measures to comply with the order and only to the extent that
				the operator's failure to comply is beyond the control of the operator.
							(4)Conditions for
				lifting a withdrawal orderA withdrawal order issued under
				paragraph (2)(B) shall not be lifted until the Secretary verifies that—
							(A)any and all
				violations or other conditions in the mine identified in the remediation order
				have been or are being fully abated or corrected as outlined in the remediation
				order; and
							(B)the operator has
				completed any other actions under the remediation order that are required for
				reopening the mine.
							(5)Performance
				evaluation
							(A)Performance
				benchmarksThe Secretary shall evaluate the performance of each
				mine in pattern status every 90 days during which the mine is producing and
				determine if, for such 90-day period—
								(i)the rate of citations at such mine for
				significant and substantial violations—
									(I)is in the top
				performing 35th percentile of such rates, respectively, for all mines of
				similar size and type; or
									(II)has been reduced by 70 percent from the
				date on which such mine was placed in pattern status, provided that the rate of
				such violations is not greater than the mean for all mines of similar size and
				type;
									(ii)the accident and injury rates at such mine
				are in the top performing 35th percentile of such rates, respectively, for all
				mines of similar size and type; and
								(iii)no citations or
				withdrawal orders for a violation under section 104(d), no withdrawal orders
				for imminent danger under section 107 (issued in connection with a citation),
				and no flagrant violations within the meaning of section 110(b), were issued
				for such mine.
								(B)Reissuance of
				withdrawal ordersIf an operator being evaluated fails to achieve
				the performance benchmarks described in subparagraph (A), the Secretary may
				reissue a withdrawal order under paragraph (2)(B) to remedy any recurring
				conditions that led to pattern status under this subsection, and may modify the
				remediation order, as necessary, to protect the health and safety of
				miners.
							(6)Termination of
				pattern status
							(A)Performance
				benchmarksThe Secretary shall remove a coal or other mine from
				pattern status if, for a 1-year period during which the mine is
				producing—
								(i)the rate of
				citations at such mine for significant and substantial violations—
									(I)is in the top
				performing 25th percentile of such rates, respectively, for all mines of
				similar size and type; or
									(II)has been reduced by 80 percent from the
				date on which such mine was placed in pattern status, provided that the rate of
				such violations is not greater than the mean for all mines of similar size and
				type;
									(ii)the accident and injury rates at such mine
				are in the top performing 25th percentile of such rates, respectively, for all
				mines of similar size and type; and
								(iii)no citations or withdrawal orders for
				violations under section 104(d), no withdrawal orders for imminent danger under
				section 107 (issued in connection with a citation), and no flagrant violations
				within the meaning of section 110(b), were issued for such mine.
								(B)Continuation of
				pattern statusShould the mine operator fail to meet the
				performance benchmarks described in subparagraph (A), the Secretary shall
				extend the mine’s placement in pattern status until such benchmarks are
				achieved.
							(C)ConstructionA
				withdrawal order issued as the result of a condition that was entirely beyond
				the operator’s ability to prevent or control shall not preclude the operator
				from being removed from pattern status, provided the operator did not cause or
				allow miners to be exposed to the condition in violation of any provision of
				this Act or a mandatory health or safety standard or regulation promulgated
				under this Act.
							(7)Expedited
				reviewIf any order under this subsection is contested, the
				review of such order shall be conducted on an expedited basis, in accordance
				with section 105(d).
						(8)Regulations
							(A)In
				generalNot later than 120
				days after the date of enactment of the Robert C. Byrd Mine Safety Protection Act of
				2011, the Secretary shall issue interim final regulations that
				shall define—
								(i)the threshold
				benchmarks to trigger pattern status under paragraph (1) and cause a withdrawal
				order to be issued or reissued; and
								(ii)the performance
				benchmarks described in paragraphs (5)(A) and (6)(A).
								(B)Threshold
				benchmarksIn establishing
				threshold benchmarks to trigger pattern status for mines with significantly
				poor compliance that contributes to unsafe or unhealthy conditions, the
				Secretary—
								(i)shall—
									(I)consider rates of
				citations and orders described in paragraph (1)(A) and rates of reportable
				accidents and injuries within the preceding 180-day period; and
									(II)assign
				appropriate weight to various types of citations, orders, accidents, injuries,
				or other factors; and
									(ii)may
				include—
									(I)factors such as
				mine type, production levels, number of miners, hours worked by miners, number
				of mechanized mining units (or similar production characteristics), and the
				presence of a representative of miners at the mine for purposes of collective
				bargaining;
									(II)the mine’s
				history of citations, violations, orders, and other enforcement actions, or
				rates of reportable accidents and injuries, over any period determined relevant
				by the Secretary; and
									(III)other factors
				the Secretary may determine appropriate to protect the safety and health of
				miners.
									(C)Final
				regulationNot later than 2
				years after the date of enactment of the Robert C. Byrd Mine Safety Protection Act of
				2011, the Secretary shall promulgate a final regulation
				implementing this paragraph.
							(9)Public database
				and informationThe Secretary shall establish and maintain a
				publically available electronic database containing the data used to determine
				pattern status for all coal or other mines which shall be updated as frequently
				as practicable. Such database shall be searchable and have the capacity to
				provide comparative data about the health and safety at mines of similar sizes
				and types. The Secretary shall also make publicly available—
							(A)a list of all mines the Secretary places in
				pattern status, updated within 7 days of placing an additional mine in pattern
				status;
							(B)the metrics, including percentile
				information, used for the purposes of the performance benchmarks and threshold
				benchmarks described in paragraphs (5), (6), and (8); and
							(C)guidance for the use of such metrics and
				benchmarks to assist operators in determining the performance their mines under
				criteria established by the Secretary.
							(10)Operator fees
				for additional inspections
							(A)Assessment and
				collectionBeginning 120 days
				after the date of enactment of the Robert C.
				Byrd Mine Safety Protection Act of 2011, the Secretary shall
				assess and collect fees, in accordance with this paragraph, from each coal or
				other mine in pattern status for the costs of additional inspections under this
				subsection. The Secretary shall issue, by rule, a schedule of fees to be
				assessed against coal or other mines of varying types and sizes, and shall
				collect and assess amounts under this paragraph based on the schedule.
							(B)UseAmounts collected as provided in
				subparagraph (A) shall only be available to the Secretary for making
				expenditures to carry out the additional inspections required under paragraph
				(2)(D).
							(C)Authorization of
				appropriationsIn addition to
				any other amounts authorized to be appropriated under this Act, there is
				authorized to be appropriated to the Secretary for each fiscal year in which
				fees are collected under subparagraph (A) an amount equal to the total amount
				of fees collected under such subparagraph during that fiscal year. Such amounts
				are authorized to remain available until expended. If on the first day of a
				fiscal year a regular appropriation to the Commission has not been enacted, the
				Commission shall continue to collect fees (as offsetting collections) under
				this subsection at the rate in effect during the preceding fiscal year, until 5
				days after the date such regular appropriation is enacted.
							(D)Collection and
				Crediting of FeesFees
				authorized and collected under this paragraph shall be deposited and credited
				as offsetting collections to the account providing appropriations to the Mine
				Safety and Health Administration and shall not be collected for any fiscal year
				except to the extent and in the amount provided in advance in appropriation
				Acts.
							.
			203.Injunctive
			 authoritySection 108(a)(2)
			 (30 U.S.C. 818(a)(2)) is amended by striking a pattern of violation
			 of and all that follows and inserting a course of conduct that
			 in the judgment of the Secretary constitutes a continuing hazard to the health
			 or safety of miners, including violations of this Act or of mandatory health
			 and safety standards or regulations under this Act..
			204.Revocation of
			 approval of plansSection 105
			 (30 U.S.C. 815) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Revocation of
				approval of plans
							(1)RevocationIf the Secretary finds that any program or
				plan of an operator, or part thereof, that was approved by the Secretary under
				this Act is based on inaccurate information or that circumstances that existed
				when such plan was approved have materially changed and that continued
				operation of such mine under such plan constitutes a hazard to the safety or
				health of miners, the Secretary shall revoke the approval of such program or
				plan.
							(2)Withdrawal
				ordersUpon revocation of the
				approval of a program or plan under subsection (a), the Secretary may
				immediately issue an order requiring the operator to cause all persons, except
				those persons referred to in section 104(c), to be withdrawn from such mine or
				an area of such mine, and to be prohibited from entering such mine or such
				area, until the operator has submitted and the Secretary has approved a new
				plan.
							.
				205.Challenging a
			 decision to approve, modify, or revoke a coal or other mine planSection 105(e) (as redesignated by section
			 204(1)) (30 U.S.C. 815(e)) is amended by adding at the end the following:
			 In any proceeding in which a party challenges the Secretary’s decision
			 whether to approve, modify, or revoke a coal or other mine plan under this Act,
			 the Commission shall affirm the Secretary’s decision unless the challenging
			 party establishes that such decision was arbitrary, capricious, an abuse of
			 discretion, or otherwise not in accordance with law..
			206.GAO Study on
			 MSHA Mine Plan ApprovalNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall provide a report to Congress on the timeliness of the Mine Safety
			 and Health Administration’s approval of underground coal mines’ required plans
			 and plan amendments, including—
				(1)factors that
			 contribute to any delays in the approval of these plans; and
				(2)as appropriate,
			 recommendations for improving timeliness of plan review and for achieving
			 prompt decisions.
				IIIPenalties
			301.Civil
			 penalties
				(a)Technical
			 correctionSection 110(a)(1) (30 U.S.C. 820(a)(1)) is amended by
			 inserting including any regulation promulgated under this Act,
			 after this Act,.
				(b)Increased civil
			 penalties during pattern statusSection 110(b) (30 U.S.C. 820(b))
			 is amended by adding at the end the following:
					
						(3)Notwithstanding any other provision of this
				Act, an operator of a coal or other mine that is in pattern status under
				section 104(e) and that fails to meet the performance benchmarks set forth by
				the Secretary under section 104(e)(5)(A) during any performance review of the
				mine following the first performance review shall be assessed an increased
				civil penalty for any violation of this Act, including any mandatory health or
				safety standard or regulation promulgated under this Act. Such increased
				penalty shall be twice the amount that would otherwise be assessed for the
				violation under this Act, including the regulations promulgated under this Act,
				subject to the maximum civil penalty established for the violation under this
				Act. This paragraph shall apply to violations at such mine that occur during
				the time period after the operator fails to meet the performance benchmarks in
				this paragraph, and ending when the Secretary determines at a subsequent
				performance review that the mine meets the performance benchmarks under section
				104(e)(5)(A).
						.
				(c)Civil penalty
			 for retaliationSection 110(a) (30 U.S.C. 820(a)) is further
			 amended—
					(1)by redesignating
			 paragraph (4) as paragraph (5); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)If any person violates section
				105(c), the Secretary shall propose, and the Commission shall assess, a civil
				penalty of not less than $10,000 or more than $100,000 for the first occurrence
				of such violation, and not less than $20,000 or more than $200,000 for any
				subsequent violation, during any 3-year
				period.
							.
					302.Civil and
			 criminal liability of officers, directors, and agentsSection 110(c) (30 U.S.C. 820(c)) is amended
			 to read as follows:
				
					(c)Civil and
				criminal liability of officers, directors, and agents
						(1)Civil
				penaltiesWhenever an
				operator engages in conduct for which the operator is subject to civil
				penalties under this section, any director, officer, or agent of such operator
				who knowingly authorizes, orders, or carries out such conduct, or who knowingly
				authorizes, orders, or carries out any policy or practice that results in such
				conduct and having reason to believe it would so result, shall be subject to
				the same civil penalties under this section as if it were an operator engaging
				in such conduct.
						(2)Criminal
				penaltiesWhenever an operator engages in conduct for which the
				operator may be subject to criminal penalties under subsection (d), any
				director, officer, or agent of such operator who knowingly authorizes, orders,
				or carries out such conduct, or who knowingly authorizes, orders, or carries
				out a policy or practice that results in such conduct, and knowing that it will
				so result, shall be subject to the same penalties under paragraphs (1) or (2)
				of subsection (d) as if such person were an operator engaging in such
				conduct.
						.
			303.Criminal
			 penalties
				(a)In
			 generalSection 110 (30
			 U.S.C. 820) is amended by striking subsection (d) and—
					(1)by inserting the following new
			 heading:
						
							(d)Criminal
				penalties
							;
					(2)by inserting after
			 the heading (as added by paragraph (1) of this subsection), the following new
			 paragraph:
						
							(1)In
				generalWhoever, being an
				operator, knowingly—
								(A)violates a
				mandatory health or safety standard, or
								(B)violates or fails
				or refuses to comply with any order issued under section 104 or section 107, or
				any order incorporated in a final decision issued under this Act (except an
				order incorporated in a decision under subsection (a)(1) or section 105(c)),
				shall, upon conviction, be fined not more than $250,000, or imprisoned for not
				more than 1 year, or both, except that if the operator commits the violation
				after having been previously convicted of a violation under this paragraph and,
				if the operator knows or has reason to know that such subsequent violation has
				the potential to expose a miner to risk of serious injury, serious illness, or
				death, the operator shall, upon conviction, be fined not more than $1,000,000,
				or imprisoned for not more than 5 years, or
				both.
								;
					(3)by inserting after
			 paragraph (1) (as added by paragraph (2) of this subsection), the following new
			 paragraph:
						
							(2)Significant risk
				of serious injury, serious illness, or deathWhoever, being an operator,
				knowingly—
								(A)tampers with or
				disables a required safety device (except with express authorization from the
				Secretary),
								(B)violates a
				mandatory health or safety standard, or
								(C)violates or fails
				or refuses to comply with an order issued under section 104 or 107, or any
				order incorporated in a final decision issued under this Act (except an order
				incorporated in a decision under subsection (a)(1) or section 105(c)), and
				thereby recklessly exposes a miner to significant risk of serious injury,
				serious illness, or death, shall, upon conviction, be fined not more than
				$1,000,000, or imprisoned for not more than 5 years, or both, except that if
				the operator commits the violation after having been previously convicted of a
				violation under this paragraph, the operator shall, upon conviction, be fined
				not more than $2,000,000, or imprisoned for not more than 10 years, or
				both.
								;
				and
					(4)by inserting after
			 paragraph (2) (as added by paragraph (3) of this subsection), the following new
			 paragraph:
						
							(3)Criminal
				penalties for retaliationWhoever knowingly—
								(A)with the intent to
				retaliate, interferes with the lawful employment or livelihood of a person, or
				the spouse, sibling, child, or parent of a person, because any of them provides
				information to an authorized representative of the Secretary, a State or local
				mine safety or health officer or official, or other law enforcement officer, in
				reasonable belief that the information is true and related to an apparent
				health or safety violation, or unhealthful or unsafe condition, policy, or
				practice under this Act, or
								(B)interferes, or
				threatens to interfere, with the lawful employment or livelihood of a person,
				or the spouse, sibling, child, or parent of a person, with the intent to
				prevent any of them from so providing such information, shall be fined under
				title 18 or imprisoned for not more than 5 years, or
				both.
								.
					(b)Advance notice
			 of inspections
					(1)In
			 generalSection 110(e) (30 U.S.C. 820(e)) is amended to read as
			 follows:
						
							(e)Whoever knowingly, with intent to give
				advance notice of an inspection conducted or to be conducted under this Act,
				and thereby to impede, interfere with, or frustrate such inspection, engages
				in, or directs another person to engage in, conduct that a reasonable person
				would expect to result in such advance notice, shall be fined under title 18,
				United States Code, or imprisoned for not more than 5 years, or both, except
				that a miner (other than a director, officer or agent of the operator involved)
				who commits the offense at the direction of a superior shall be fined under
				title 18, or imprisoned not more than 1 year, or both, unless the miner commits
				a second or subsequent offense under this subsection (without regard to whether
				the offense was committed at the direction of a superior) in which case the
				miner shall be fined under title 18, United States Code, or imprisoned for not
				more than 5 years, or
				both.
							.
					(2)Posting of
			 advance notice penaltiesSection 109 (30 U.S.C. 819) is amended
			 by adding at the end the following:
						
							(e)Posting of
				advance notice penaltiesEach operator of a coal or other mine
				shall post, on the bulletin board described in subsection (a) and in a
				conspicuous place near each staffed entrance onto the mine property, a notice
				stating, in a form and manner to be prescribed by the Secretary—
								(1)that it is unlawful pursuant to section
				110(e) for any person, with the intent to impede, interfere with, or frustrate
				an inspection conducted or to be conducted under this Act, to engage in, or
				direct another person to engage in, any conduct that a reasonable person would
				expect to result in advance notice of such inspection; and
								(2)the maximum
				penalties for a violation under such
				subsection.
								.
					304.Commission
			 review of penalty assessmentsSection 110(i) (30 U.S.C. 820(i)) is amended
			 by striking In assessing civil monetary penalties, the Commission shall
			 consider and inserting the following: In any review of a
			 citation and proposed penalty assessment contested by an operator, the
			 Commission shall assess not less than the penalty derived by using the same
			 methodology (including any point system) prescribed in regulations under this
			 Act, so as to ensure consistency in operator penalty assessments, except that
			 the Commission may assess a penalty for less than the amount that would result
			 from the utilization of such methodology if the Commission finds that there are
			 extraordinary circumstances. If there is no such methodology prescribed for a
			 citation or there are such extraordinary circumstances, the Commission shall
			 assess the penalty by considering.
			305.Delinquent
			 payments and prejudgment interest
				(a)Pre-Final order
			 interestSection 110(j) (30 U.S.C. 820(j)) is amended by striking
			 the second and third sentences and inserting the following: Pre-final
			 order interest on such penalties shall begin to accrue on the date the operator
			 contests a citation issued under this Act, including any mandatory health or
			 safety standard or regulation promulgated under this Act, and shall end upon
			 the issuance of the final order. Such pre-final order interest shall be
			 calculated at the current underpayment rate determined by the Secretary of the
			 Treasury pursuant to section 6621 of the Internal Revenue Code of 1986, and
			 shall be compounded daily. Post-final order interest shall begin to accrue 30
			 days after the date a final order of the Commission or the court is issued, and
			 shall be charged at the rate of 8 percent per annum..
				(b)Ensuring payment
			 of penalties
					(1)AmendmentsSection 110 (30 U.S.C. 820) is further
			 amended—
						(A)by redesignating subsection (l) as
			 subsection (m); and
						(B)by inserting after subsection (k) the
			 following:
							
								(l)Ensuring payment
				of penalties
									(1)Delinquent
				payment letterIf the operator of a coal or other mine fails to
				pay any civil penalty assessment that has become a final order of the
				Commission or a court within 45 days after such assessment became a final
				order, the Secretary shall send the operator a letter advising the operator of
				the consequences under this subsection of such failure to pay. The letter shall
				also advise the operator of the opportunity to enter into or modify a payment
				plan with the Secretary based upon a demonstrated inability to pay, the
				procedure for entering into such plan, and the consequences of not entering
				into or not complying with such plan.
									(2)Withdrawal
				orders following failure to payIf an operator that receives a
				letter under paragraph (1) has not paid the assessment by the date that is 180
				days after such assessment became a final order and has not entered into a
				payment plan with the Secretary, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from, and to be prohibited from entering, the mine that is
				covered by the final order described in paragraph (1), until the operator pays
				such assessment in full (including interest and administrative costs) or enters
				into a payment plan with the Secretary. If such operator enters into a payment
				plan with the Secretary and at any time fails to comply with the terms
				specified in such payment plan, the Secretary shall issue an order requiring
				such operator to cause all persons, except those referred to in section 104(c),
				to be withdrawn from the mine that is covered by such final order, and to be
				prohibited from entering such mine, until the operator rectifies the
				noncompliance with the payment plan in the manner specified in such payment
				plan.
									.
						(2)Applicability
			 and effective dateThe amendments made by paragraph (1) shall
			 apply to all unpaid civil penalty assessments under the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 801 et seq.), except that, for any unpaid civil
			 penalty assessment that became a final order of the Commission or a court
			 before the date of enactment of this Act, the time periods under section 110(n)
			 of the Federal Mine Safety and Health Act of 1977 (as amended) (30 U.S.C.
			 820(n)) shall be calculated as beginning on the date of enactment of this Act
			 instead of on the date of the final order.
					IVMiners’ Rights
			 and Protections
			401.Protection from
			 retaliationSection 105(c) (30
			 U.S.C. 815(c)) is amended to read as follows:
				
					(c)Protection from
				retaliation
						(1)Retaliation
				prohibited
							(A)Retaliation for
				complaint or testimonyNo
				person shall discharge or in any manner discriminate against or cause to be
				discharged or cause discrimination against or otherwise interfere with the
				exercise of the statutory rights of any miner or other employee of an operator,
				representative of miners, or applicant for employment (including the spouse,
				sibling, child, or parent of such miner or employee, if such individual is
				employed or is applying for employment at a mine under the control of the
				operator), because—
								(i)such miner or
				other employee, representative, or applicant for employment—
									(I)has filed or made
				a complaint, or is about to file or make a complaint, including a complaint
				notifying the operator or the operator’s agent, or the representative of the
				miners at the coal or other mine of an alleged danger or safety or health
				violation in a coal or other mine;
									(II)instituted or caused to be instituted, or
				is about to institute or cause to be instituted, any proceeding under or
				related to this Act or has testified or is about to testify in any such
				proceeding or because of the exercise by such miner or other employee,
				representative, or applicant for employment on behalf of him or herself or
				others of any right afforded by this Act, or has reported any injury or illness
				to an operator or agent;
									(III)has testified or is about to testify before
				Congress or any Federal or State proceeding related to safety or health in a
				coal or other mine; or
									(IV)refused to violate any provision of this
				Act, including any mandatory health and safety standard or regulation;
				or
									(ii)such miner is the subject of medical
				evaluations and potential transfer under a standard published pursuant to
				section 101.
								(B)Retaliation for
				refusal to perform duties
								(i)In
				generalNo person shall
				discharge or in any manner discriminate against a miner or other employee of an
				operator for refusing to perform the miner’s or other employee’s duties if the
				miner or other employee has a good-faith and reasonable belief that performing
				such duties would pose a safety or health hazard to the miner or other employee
				or to any other miner or employee.
								(ii)StandardFor
				purposes of clause (i), the circumstances causing the miner’s or other
				employee’s good-faith belief that performing such duties would pose a safety or
				health hazard shall be of such a nature that a reasonable person, under the
				circumstances confronting the miner or other employee, would conclude that
				there is such a hazard. In order to qualify for protection under this
				paragraph, the miner or other employee, when practicable, shall have
				communicated or attempted to communicate the safety or health concern to the
				operator and have not received from the operator a response reasonably
				calculated to allay such concern.
								(2)ComplaintAny miner or other employee or
				representative of miners or applicant for employment who believes that he or
				she has been discharged, disciplined, or otherwise discriminated against by any
				person in violation of
				paragraph (1) may file a complaint with the
				Secretary alleging such discrimination not later than 180 days after the later
				of—
							(A)the last date on
				which an alleged violation of
				paragraph (1) occurs; or
							(B)the date on which
				the miner or other employee or representative knows or should reasonably have
				known that such alleged violation occurred.
							(3)Investigation
				and hearing
							(A)Commencement of
				investigation and initial determinationUpon receipt of such complaint, the
				Secretary shall forward a copy of the complaint to the respondent, and shall
				commence an investigation within 15 days of the Secretary’s receipt of the
				complaint, and, as soon as practicable after commencing such investigation,
				make the determination required under subparagraph (B) regarding the
				reinstatement of the miner or other employee.
							(B)ReinstatementIf
				the Secretary finds that such complaint was not frivolously brought, the
				Commission, on an expedited basis upon application of the Secretary, shall
				order the immediate reinstatement of the miner or other employee until there
				has been a final Commission order disposing of the underlying complaint of the
				miner or other employee. If either the Secretary or the miner or other employee
				pursues the underlying complaint, such reinstatement shall remain in effect
				until the Commission has disposed of such complaint on the merits, regardless
				of whether the Secretary pursues such complaint by filing a complaint under
				subparagraph (D) or the miner or other employee pursues such complaint by
				filing an action under paragraph (4). If neither the Secretary nor the miner or
				other employee pursues the underlying complaint within the periods specified in
				paragraph (4), such reinstatement shall remain in effect until such time as the
				Commission may, upon motion of the operator and after providing notice and an
				opportunity to be heard to the parties, vacate such complaint for failure to
				prosecute.
							(C)InvestigationSuch
				investigation shall include interviewing the complainant and—
								(i)providing the
				respondent an opportunity to submit to the Secretary a written response to the
				complaint and to present statements from witnesses or provide evidence;
				and
								(ii)providing the complainant an opportunity to
				receive any statements or evidence provided to the Secretary and to provide
				additional information or evidence, or to rebut any statements or
				evidence.
								(D)Action by the
				SecretaryIf, upon such
				investigation, the Secretary determines that the provisions of this subsection
				have been violated, the Secretary shall immediately file a complaint with the
				Commission, with service upon the alleged violator and the miner or other
				employee, representative of miners, or applicant for employment alleging such
				discrimination or interference and propose an order granting appropriate
				relief.
							(E)Action of the
				CommissionThe Commission
				shall afford an opportunity for a hearing on the record (in accordance with
				section 554 of title 5, United States Code, but without regard to subsection
				(a)(3) of such section) and thereafter shall issue an order, based upon
				findings of fact, affirming, modifying, or vacating the Secretary’s proposed
				order, or directing other appropriate relief. Such order shall become final 30
				days after its issuance. The complaining miner or other employee,
				representative, or applicant for employment may present additional evidence on
				his or her own behalf during any hearing held pursuant to this
				paragraph.
							(F)ReliefThe
				Commission shall have authority in such proceedings to require a person
				committing a violation of this subsection to take such affirmative action to
				abate the violation and prescribe a remedy as the Commission considers
				appropriate, including—
								(i)the rehiring or reinstatement of the miner
				or other employee with back pay and interest and without loss of position or
				seniority, and restoration of the terms, rights, conditions, and privileges
				associated with the complainant’s employment;
								(ii)any other
				compensatory and consequential damages sufficient to make the complainant
				whole, and exemplary damages where appropriate; and
								(iii)expungement of all warnings, reprimands, or
				derogatory references that have been placed in paper or electronic records or
				databases of any type relating to the actions by the complainant that gave rise
				to the unfavorable personnel action, and, at the complainant’s direction,
				transmission of a copy of the decision on the complaint to any person whom the
				complainant reasonably believes may have received such unfavorable
				information.
								(4)Notice to and
				action of complainant
							(A)Notice to
				complainantNot later than 90 days of the receipt of a complaint
				filed under paragraph (2), the Secretary shall notify, in writing, the miner or
				other employee, applicant for employment, or representative of miners of his
				determination whether a violation has occurred.
							(B)Action of
				complainantIf the Secretary, upon investigation, determines that
				the provisions of this subsection have not been violated, the complainant shall
				have the right, within 30 days after receiving notice of the Secretary’s
				determination, to file an action in his or her own behalf before the
				Commission, charging discrimination or interference in violation of
				paragraph (1).
							(C)Hearing and
				decisionThe Commission shall afford an opportunity for a hearing
				on the record (in accordance with section 554 of title 5, United States Code,
				but without regard to subsection (a)(3) of such section), and thereafter shall
				issue an order, based upon findings of fact, dismissing or sustaining the
				complainant’s charges and, if the charges are sustained, granting such relief
				as it deems appropriate as described in
				paragraph (3)(D). Such order shall
				become final 30 days after its issuance.
							(5)Burden of
				proofIn adjudicating a complaint pursuant to this subsection,
				the Commission may determine that a violation of
				paragraph (1) has occurred only if the
				complainant demonstrates that any conduct described in
				paragraph (1) with respect to the
				complainant was a contributing factor in the adverse action alleged in the
				complaint. A decision or order that is favorable to the complainant shall not
				be issued pursuant to this subsection if the respondent demonstrates by clear
				and convincing evidence that the respondent would have taken the same adverse
				action in the absence of such conduct.
						(6)Attorneys’
				feesWhenever an order is
				issued sustaining the complainant’s charges under this subsection, a sum equal
				to the aggregate amount of all costs and expenses, including attorney’s fees,
				as determined by the Commission to have been reasonably incurred by the
				complainant for, or in connection with, the institution and prosecution of such
				proceedings shall be assessed against the person committing such violation. The
				Commission shall determine whether such costs and expenses were reasonably
				incurred by the complainant without reference to whether the Secretary also
				participated in the proceeding.
						(7) Expedited
				proceedings; Judicial reviewProceedings under this subsection
				shall be expedited by the Secretary and the Commission. Any order issued by the
				Commission under this subsection shall be subject to judicial review in
				accordance with section 106. Violations by any person of
				paragraph (1) shall be subject to the
				provisions of sections 108 and 110(a)(4).
						(8) Procedural
				RightsThe rights and
				remedies provided for in this subsection may not be waived by any agreement,
				policy, form, or condition of employment, including by any pre-dispute
				arbitration agreement or collective bargaining agreement.
						(9)SavingsNothing
				in this subsection shall be construed to diminish the rights, privileges, or
				remedies of any miner or employee who exercises rights under any Federal or
				State law or common law, or under any collective bargaining
				agreement.
						.
			402.Protection from
			 loss of paySection 111 (30
			 U.S.C. 821) is amended to read as follows:
				
					111.Entitlement of
				miners
						(a)Protection from
				loss of pay
							(1)Withdrawal
				ordersIf a coal or other
				mine or area of such mine is closed by an order issued under section 103, 104,
				107, 108, or 110, all miners working during the shift when such order was
				issued who are idled by such order shall be entitled, regardless of the result
				of any review of such order, to full compensation by the operator at their
				regular rates of pay for the period they are idled, but for not more than the
				balance of such shift. If such order is not terminated prior to the next
				working shift, all miners on that shift who are idled by such order shall be
				entitled to full compensation by the operator at their regular rates of pay for
				the period they are idled, but for not more than four hours of such shift. If a
				coal or other mine or area of such mine is closed by an order issued under
				section 104, 107 (in connection with a citation), 108, or 110, all miners who
				are idled by such order shall be entitled, regardless of the result of any
				review of such order, to full compensation by the operator at their regular
				rates of pay and in accordance with their regular schedules of pay for the
				entire period for which they are idled, not to exceed 60 days.
							(2)Closure in
				advance of orderIf the
				Secretary finds that such mine or such area of a mine was closed by the
				operator in anticipation of the issuance of such an order, all miners who are
				idled by such closure shall be entitled to full compensation by the operator at
				their regular rates of pay and in accordance with their regular schedules of
				pay, from the time of such closure until such time as the Secretary authorizes
				reopening of such mine or such area of the mine, not to exceed 60 days, except
				where an operator promptly withdraws miners upon discovery of a hazard, and
				notifies the Secretary where required, and within the prescribed time
				period.
							(3)Refusal to
				complyWhenever an operator
				violates or fails or refuses to comply with any order issued under section 103,
				104, 107, 108, or 110, all miners employed at the affected mine who would have
				been withdrawn from, or prevented from entering, such mine or area thereof as a
				result of such order shall be entitled to full compensation by the operator at
				their regular rates of pay, in addition to pay received for work performed
				after such order was issued, for the period beginning when such order was
				issued and ending when such order is complied with, vacated, or
				terminated.
							(b)Enforcement
							(1)Commission
				ordersThe Commission shall have authority to order compensation
				due under this section upon the filing of a complaint by a miner or his
				representative and after opportunity for hearing on the record subject to
				section 554 of title 5, United States Code. Whenever the Commission issues an
				order sustaining the complaint under this subsection in whole or in part, the
				Commission shall award the complainant reasonable attorneys’ fees and
				costs.
							(2)Failure to pay
				compensation dueConsistent with the authority of the Secretary
				to order miners withdrawn from a mine under this Act, the Secretary shall order
				a mine that has been subject to a withdrawal order under section 103, 104, 107,
				108, or 110, and has reopened, to be closed again if compensation in accordance
				with the provisions of this section is not paid by the end of the next
				regularly scheduled payroll period following the lifting of a withdrawal
				order.
							(c)Expedited
				ReviewIf an order is issued
				which results in payments to miners under subsection (a), the operators shall
				have the right to an expedited review before the Commission using timelines and
				procedures established pursuant to section
				316(b)(2)(G)(ii).
						.
			403.Underground
			 coal miner employment standard for mines placed in pattern statusThe Federal Mine Safety and Health Act of
			 1977 is further amended by adding at the end of title I the following:
				
					117.Underground
				coal miner employment standard for mines placed in pattern status
						(a)In
				generalFor purposes of
				ensuring miners’ health and safety and miners’ right to raise concerns thereof,
				when an underground coal mine is placed in pattern status pursuant to section
				104(e), and for 3 years after such placement, the operator of such mine may not
				discharge or constructively discharge a miner who is paid on an hourly basis
				and employed at such underground coal mine without reasonable job-related
				grounds based on a failure to satisfactorily perform job duties, including
				compliance with this Act and with mandatory health and safety standards or
				other regulations issued under this Act, or other legitimate business reason,
				where the miner has completed the employer’s probationary period, not to exceed
				6 months.
						(b)Cause of
				actionA miner aggrieved by a violation of subsection (a) may
				file a complaint in Federal district court in the district where the mine is
				located within 1 year of such violation.
						(c)RemediesIn
				an action under subsection (b), for any prevailing miner the court shall take
				affirmative action to further the purposes of the Act, which may include
				reinstatement with backpay and compensatory damages. Reasonable attorneys’ fees
				and costs shall be awarded to any prevailing miner under this section.
						(d)Pre-Dispute
				waiver prohibitedA miner’s right to a cause of action under this
				section may not be waived with respect to disputes that have not arisen as of
				the time of the waiver.
						(e)ConstructionNothing
				in this section shall be construed to limit the availability of rights and
				remedies of miners under any other State or Federal law or a collective
				bargaining
				agreement.
						.
			VModernizing health
			 and safety standards 
			501.Pre-shift
			 review of mine conditionsSection 303(d) (30 U.S.C. 863(d)) is amended
			 by adding at the end the following:
				
					(3)(A)Not later than 30 days after the issuance
				of the interim final rules promulgated under subparagraph (B), each operator of
				an underground coal mine shall implement a communication program at the
				underground coal mine to ensure that each miner is orally briefed on and made
				aware of, prior to traveling to or arriving at the miner’s work area and
				commencing the miner’s assigned tasks—
							(i)any conditions that are hazardous, or
				that violate a mandatory health or safety standard or a plan approved under
				this Act, where the miner is expected to work or travel; and
							(ii)the general conditions of that miner’s
				assigned working section or other area where the miner is expected to work or
				travel.
							(B)Not later than 180 days after the
				date of enactment of the Robert C. Byrd Mine
				Safety Protection Act of 2011, the Secretary shall promulgate
				interim final rules implementing the requirements of subparagraph (A). The
				Secretary shall issue a final rule not later than 2 years after such
				date.
						.
			502.Rock dust
			 standards
				(a)StandardsSection 304(d) (30 U.S.C. 864(d)) is
			 amended—
					(1)by striking
			 Where rock and inserting the
			 following:
						
							Rock dust.—(1)In
				generalWhere rock
							;
				
					(2)by striking 65 per centum
			 and all that follows and inserting 80 percent. Where methane is present
			 in any ventilating current, the percentage of incombustible content of such
			 combined dusts shall be increased 0.4 percent for each 0.1 percent of
			 methane.; and
					(3)by adding at the
			 end the following:
						
							(2)Methods of
				measurement
								(A)In
				generalEach operator of an
				underground coal mine shall take accurate and representative samples which
				shall measure the total incombustible content of combined coal dust, rock dust,
				and other dust in such mine to ensure that the coal dust is kept below
				explosive levels through the appropriate application of rock dust.
								(B)Direct reading
				monitorsBy the later of June 15, 2011, or the date that is 30
				days after the Secretary of Health and Human Services has certified in writing
				that direct reading monitors are commercially available to measure total
				incombustible content in samples of combined coal dust, rock dust, and other
				dust and the Department of Labor has approved such monitors for use in
				underground coal mines, the Secretary shall require operators to take such dust
				samples using direct reading monitors.
								(C)RegulationsThe Secretary shall, not later than 180
				days after the date of enactment of the Robert C. Byrd Mine Safety Protection Act of
				2011, promulgate an interim final rule that prescribes methods
				for operator sampling of total incombustible content in samples of combined
				coal dust, rock dust, and other dust using direct reading monitors and includes
				requirements for locations, methods, and intervals for mandatory operator
				sampling.
								(D)RecommendationsNot
				later than 1 year after the date of enactment of the
				Robert C. Byrd Mine Safety Protection Act of
				2011, the Secretary of Health and Human Services shall, based
				upon the latest research, recommend to the Secretary of Labor any revisions to
				the mandatory operator sampling locations, methods, and intervals included in
				the interim final rule described in subparagraph (B) that may be warranted in
				light of such research.
								(3)LimitationUntil a final rule is issued by the
				Secretary under section 502(b)(2) of the Robert C. Byrd Mine Safety Protection Act of
				2011, any measurement taken by a direct reading monitor described
				in paragraph (2) shall not be admissible to establish a violation in an
				enforcement action under this
				Act.
							.
					(b)Report and
			 rulemaking authority
					(1)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services, in consultation with the Secretary of Labor, shall
			 prepare and submit, to the Committee on Education and the Workforce of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate, a report—
						(A)regarding whether
			 any direct reading monitor described in section 304(d)(2)(B) of the Federal
			 Mine Safety and Health Act of 1977 (30 U.S.C. 864(d)(2)(B)) is sufficiently
			 reliable and accurate for the enforcement of the mandatory health or safety
			 standards by the Secretary of Labor under such Act, and whether additional
			 improvement to such direct reading monitor, or additional verification
			 regarding reliability and accuracy, would be needed for enforcement purposes;
			 and
						(B)identifying any
			 limitations or impediments for such use in underground coal mines.
						(2)AuthorityIf the Secretary determines that such
			 direct reading monitor is sufficiently reliable and accurate for the
			 enforcement of mandatory health and safety standards under the Federal Mines
			 Safety and Health Act of 1977 following such report or any update thereto, the
			 Secretary shall promulgate a final rule authorizing the use of such direct
			 reading monitor for purposes of compliance and enforcement, in addition to
			 other methods for determining total incombustible content. Such rule shall
			 specify mandatory operator sampling locations, methods, and intervals.
					503.Atmospheric
			 monitoring systemsSection 317
			 (30 U.S.C. 877) is amended by adding at the end the following:
				
					(u)Atmospheric
				monitoring systems
						(1)NIOSH
				recommendationsNot later
				than 1 year after the date of enactment of the
				Robert C. Byrd Mine Safety Protection Act of
				2011, the Director of the National Institute for Occupational
				Safety and Health, acting through the Office of Mine Safety and Health
				Research, in consultation, including through technical working groups, with
				operators, vendors, State mine safety agencies, the Secretary, and labor
				representatives of miners, shall issue recommendations to the Secretary
				regarding—
							(A)how to ensure that
				atmospheric monitoring systems are utilized in the underground coal mining
				industry to maximize the health and safety of underground coal miners;
							(B)the implementation
				of redundant systems, such as the bundle tubing system, that can continuously
				monitor the mine atmosphere following incidents such as fires, explosions,
				entrapments, and inundations; and
							(C)other technologies
				available to conduct continuous atmospheric monitoring.
							(2)Atmospheric
				monitoring system regulationsNot later than 1 year following the
				receipt of the recommendations described in paragraph (1), the Secretary shall
				promulgate regulations requiring that each operator of an underground coal mine
				install atmospheric monitoring systems, consistent with such recommendations,
				that—
							(A)protect miners
				where the miners normally work and travel;
							(B)provide real-time
				information regarding methane and carbon monoxide levels, and airflow
				direction, as appropriate, with sensing, annunciating, and recording
				capabilities; and
							(C)can, to the
				maximum extent practicable, withstand explosions and
				fires.
							.
			504.Technology
			 related to respirable dustSection 202(d) (30 U.S.C. 842(d)) is
			 amended—
				(1)by striking
			 of Health, Education, and Welfare; and
				(2)by striking the
			 second sentence and inserting the following: Not later than 2 years
			 after the date of enactment of the Robert C.
			 Byrd Mine Safety Protection Act of 2011, the Secretary shall
			 promulgate final regulations that require operators, beginning on the date such
			 regulations are issued, to provide coal miners with the maximum feasible
			 protection from respirable dust, including coal and silica dust, that is
			 achievable through environmental controls, and that meet the applicable
			 standards..
				505.Refresher
			 training on miners’ rights and responsibilities
				(a)In
			 generalSection 115(a)(3) (30
			 U.S.C. 825(a)(3)) is amended to read as follows:
					
						(3)all miners shall
				receive not less than 9 hours of refresher training not less frequently than
				once every 12 months, and such training shall include one hour of training on
				the statutory rights and responsibilities of miners and their representatives
				under this Act and other applicable Federal and State law, pursuant to a
				program of instruction developed by the Secretary and delivered by an employee
				of the Administration or by a trainer approved by the Administration that is a
				party independent from the
				operator;
						.
				(b)National hazard
			 reporting hotlineSection 115
			 (30 U.S.C. 825) is further amended—
					(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
					(2)by inserting after
			 subsection (b) the following:
						
							(c)Any health and safety training program of
				instruction provided under this section shall include distribution to miners of
				information regarding miners’ rights under the Act, as well as a toll-free
				hotline telephone number, which the Secretary shall maintain to receive
				complaints from miners and the public regarding hazardous conditions,
				discrimination, safety or health violations, or other mine safety or health
				concerns. Information regarding the hotline shall be provided in a portable,
				convenient format, such as a durable wallet card, to enable miners to keep the
				information on their
				person.
							.
					(c)Timing of
			 initial statutory rights trainingNotwithstanding section 115 of
			 the Federal Mine Safety and Health Act (as amended by subsection (a)) (30
			 U.S.C. 825) or the health and safety training program approved under such
			 section, an operator shall ensure that all miners already employed by the
			 operator on the date of enactment of this Act shall receive the one hour of
			 statutory rights and responsibilities training described in section 115(a)(3)
			 of such Act not later than 180 days after such date.
				506.Authority to
			 mandate additional training
				(a)In
			 generalSection 115 (30
			 U.S.C. 825) is further amended by redesignating subsections (e) and (f) (as
			 redesignated) as subsections (f) and (g) and inserting after subsection (d) (as
			 redesignated) the following:
					
						(e)Authority To
				mandate additional training
							(1)In
				generalThe Secretary is authorized to issue an order requiring
				that an operator of a coal or other mine provide additional training beyond
				what is otherwise required by law, and specifying the time within which such
				training shall be provided, if the Secretary finds that—
								(A)(i)a serious or fatal
				accident has occurred at such mine; or
									(ii)such mine has experienced accident
				and injury rates, citations for violations of this Act (including mandatory
				health or safety standards or regulations promulgated under this Act),
				citations for significant and substantial violations, or withdrawal orders
				issued under this Act at a rate above the average for mines of similar size and
				type; and
									(B)additional
				training would benefit the health and safety of miners at the mine.
								(2)Withdrawal
				orderIf the operator fails to provide training ordered under
				paragraph (1) within the specified time, the Secretary shall issue an order
				requiring such operator to cause all affected persons, except those persons
				referred to in section 104(c), to be withdrawn, and to be prohibited from
				entering such mine, until such operator has provided such
				training.
							.
				(b)Conforming
			 amendmentsSection 104(g)(2) (30 U.S.C. 814(g)(2)) is amended by
			 striking under paragraph (1) both places it appears and
			 inserting under paragraph (1) or under section 115(e).
				507.Brookwood-Sago
			 Mine Safety GrantsSection
			 14(e)(2) of the Mine Improvement and New Emergency Response Act of 2006 (30
			 U.S.C. 965(e)(2)) is amended by inserting before the period , and
			 underground mine rescue training activities which simulate mine accident
			 conditions.
			508.Certification
			 of personnel
				(a)In
			 generalTitle I is further
			 amended by adding at the end the following:
					
						118.Certification
				of personnel
							(a)Certification
				requiredAny person who is authorized or designated by the
				operator of a coal or other mine to perform any duties or provide any training
				that this Act, including a mandatory health or safety standard or regulation
				promulgated pursuant to this Act, requires to be performed or provided by a
				certified, registered, qualified, or otherwise approved person, shall be
				permitted to perform such duties or provide such training only if such person
				has a current certification, registration, qualification, or approval to
				perform such duties or provide such training consistent with the requirements
				of this section.
							(b)Establishment of
				certification requirements and procedures
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Robert C. Byrd Mine Safety Protection Act of
				2011, the Secretary shall issue mandatory standards to
				establish—
									(A)requirements for such certification,
				registration, qualification, or other approval, including the experience,
				examinations, and references that may be required as appropriate;
									(B)time limits for such certifications and
				procedures for obtaining and renewing such certification, registration,
				qualification, or other approval; and
									(C)procedures and criteria for revoking such
				certification, registration, qualification, or other approval, including
				procedures that ensure that the Secretary (or a State agency, as applicable)
				responds to requests for revocation and that the names of individuals whose
				certification or other approval has been revoked are provided to and maintained
				by the Secretary, and are made available to appropriate State agencies through
				an electronic database.
									(2)Coordination
				with StatesIn developing
				such standards, the Secretary shall consult with States that have miner
				certification programs to ensure effective coordination with existing State
				standards and requirements for certification. The standards required under
				paragraph (1) shall provide that the certification, registration,
				qualification, or other approval of the State in which the coal or other mine
				is located satisfies the requirement of subsection (a) if the State’s program
				of certification, registration, qualification, or other approval is no less
				stringent than the standards established by the Secretary under paragraph
				(1).
								(c)Operator Fees
				for certification
								(1)Assessment and
				collectionBeginning 180 days
				after the date of enactment of the Robert C.
				Byrd Mine Safety Protection Act of 2011, the Secretary shall
				assess and collect fees, in accordance with this subsection, from each operator
				for each person certified under this section. Fees shall be assessed and
				collected in amounts determined by the Secretary as necessary to fund the
				certification programs established under this section.
								(2)UseAmounts collected as provided in paragraph
				(1) shall only be available to the Secretary, as provided in paragraph (3), for
				making expenditures to carry out the certification programs established under
				this subsection.
								(3)Authorization of
				appropriationsIn addition to
				funds authorized to be appropriated under section 114, there is authorized to
				be appropriated to the Secretary for each fiscal year in which fees are
				collected under paragraph (1) an amount equal to the total amount of fees
				collected under paragraph (1) during that fiscal year. Such amounts are
				authorized to remain available until expended. If on the first day of a fiscal
				year a regular appropriation to the Administration has not been enacted, the
				Administration shall continue to collect fees (as offsetting collections) under
				this subsection at the rate in effect during the preceding fiscal year, until 5
				days after the date such regular appropriation is enacted.
								(4)Collecting and
				Crediting of FeesFees
				authorized and collected under this subsection shall be deposited and credited
				as offsetting collections to the account providing appropriations to the Mine
				Safety and Health Administration and shall not be collected for any fiscal year
				except to the extent and in the amount provided in advance in appropriation
				Acts.
								(d)Citation;
				withdrawal orderAny operator who permits a person to perform any
				of the health or safety related functions described in subsection (a) without a
				current certification which meets the requirements of this section shall be
				considered to have committed an unwarrantable failure under section 104(d)(1),
				and the Secretary shall issue an order requiring that the miner be withdrawn or
				reassigned to duties that do not require such
				certification.
							.
				
				(b)Conforming
			 amendmentsSection 318 (30
			 U.S.C. 878) is amended—
					(1)by striking
			 subsections (a) and (b);
					(2)in subsection (c),
			 by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C),
			 respectively;
					(3)in subsection (g), by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively;
			 and
					(4)by redesignating
			 subsections (c) through (j) as paragraphs (1) through (8), respectively.
					VIAdditional mine
			 safety provisions
			601.Definitions
				(a)Definition of
			 operatorSection 3(d) is amended to read as follows:
					
						(d)operator means—
							(1)any owner, lessee, or other person
				that—
								(A)operates or supervises a coal or other
				mine; or
								(B)controls such mine by making or having
				the authority to make management or operational decisions that affect, directly
				or indirectly, the health or safety at such mine; or
								(2)any independent contractor
				performing services or construction at such
				mine;
							.
				(b)Definition of
			 agentSection 3(e) (30 U.S.C.
			 802(e)) is amended by striking the miners and inserting
			 any miner.
				(c)Definition of
			 minerSection 3(g) (30 U.S.C.
			 802(g)) is amended by inserting after or other mine the
			 following: , and includes any individual who is not currently working in
			 a coal or other mine but would be currently working in such mine, but for an
			 accident in such mine.
				(d)Definition of
			 significant and substantial violationsSection 3 (30 U.S.C. 802)
			 is further amended—
					(1)in subsection (m),
			 by striking and after the semicolon;
					(2)in subsection (n),
			 by striking the period at the end and inserting a semicolon;
					(3)in subsection (o),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(p)significant and substantial
				violation means a violation of this Act, including any mandatory health
				or safety standard or regulation promulgated under this Act, that is of such
				nature as could significantly and substantially contribute to the cause and
				effect of a coal or other mine safety or health hazard as described in section
				104(d).
							.
					602.Assistance to
			 StatesSection 503 (30 U.S.C.
			 953(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking , in coordination with the
			 Secretary of Health, Education, and Welfare and the Secretary of the
			 Interior,;
					(B)in paragraph (2),
			 by striking and after the semicolon;
					(C)in paragraph (3),
			 by striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(4)to assist such
				State in developing and implementing any certification program for coal or
				other mines required for compliance with section
				118.
							;
				and
					(2)in subsection (h),
			 by striking $3,000,000 for fiscal year 1970, and $10,000,000 annually in
			 each succeeding fiscal year and inserting $20,000,000 for each
			 fiscal year.
				603.Black lung
			 medical reportsTitle IV of
			 the Black Lung Benefits Act (30 U.S.C. 901 et seq.) is amended by adding at the
			 end the following:
				
					435.Medical
				reportsIn any claim for
				benefits for a miner under this title, an operator that requires a miner to
				submit to a medical examination regarding the miner’s respiratory or pulmonary
				condition shall, not later than 14 days after the miner has been examined,
				deliver to the claimant a complete copy of the examining physician’s report.
				The examining physician’s report shall be in writing and shall set out in
				detail the examiner’s findings, including any diagnoses and conclusions and the
				results of any diagnostic imaging techniques and tests that were performed on
				the
				miner.
					.
			604.Authorization
			 of cooperative agreements by NIOSH Office of Mine Safety and
			 HealthSection 22(h)(3) of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 671(h)(3)) is
			 amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)enter into cooperative agreements or
				contracts with international institutions and private entities to improve mine
				safety and health through the development and evaluation of new interventions;
				and
						.
				605.Rules of application
			 to certain mines
				(a)Inapplicability
			 of amendments to certain mines
					(1)Special
			 ruleSubject to paragraph (2), the amendments made by this Act
			 shall not apply to—
						(A)surface mines,
			 except for surface facilities or impoundments physically connected to—
							(i)underground coal
			 or underground metal mines; or
							(ii)other underground
			 mines which are gassy mines; or
							(B)underground mines
			 which are not coal, metal, or gassy mines.
						(2)ExceptionsNotwithstanding paragraph (1), the
			 amendments made by sections 101, 301(c), 303(a)(4), 304, 305(a), 401, 601, 602,
			 and 603 shall apply to the mines described in subparagraphs (A) and (B) of
			 paragraph (1).
					(3)DefinitionFor purposes of this section, the term
			 gassy mine means a mine, tunnel, or other underground workings in
			 which a flammable mixture has been ignited, or has been found with a
			 permissible flame safety lamp, or has been determined by air analysis to
			 contain 0.25 percent or more (by volume) of methane in any open workings when
			 tested at a point not less than 12 inches from the roof, face of rib.
					(b)Rule of
			 construction relating to applicability of certain provisions to surface
			 minesTitle I is further
			 amended by adding at the end the following:
					
						119.Applicability
				of certain provisions to certain mines
							(a)Rule of
				constructionSubject to
				subsection (c), with respect to the mines described in subsection (b), this Act
				as in effect on the date before the date of enactment of the Robert C. Byrd
				Mine Safety Protection Act of 2011, shall continue to apply to such mines as
				then in effect.
							(b)Applicable
				mines
								(1)In
				generalThe mines referred to in subsection (a) are—
									(A)surface mines, except for surface
				facilities or impoundments physically connected to—
										(i)underground coal or underground metal
				mines; or
										(ii)other underground
				mines which are gassy mines; and
										(B)underground mines which are not coal,
				metal, or gassy mines.
									(2)DefinitionAs
				used in paragraph (1), the term gassy mine means a mine, tunnel,
				or other underground workings in which a flammable mixture has been ignited, or
				has been found with a permissible flame safety lamp, or has been determined by
				air analysis to contain 0.25 percent or more (by volume) of methane in any open
				workings when tested at a point not less than 12 inches from the roof, face of
				rib.
								(c)ExceptionsNotwithstanding subsection (a), the
				amendments made by sections 101, 301(c), 303(a)(4), 304, 305(a), 401, 601, 602,
				and 603 of the Robert C. Byrd Mine Safety Protection Act of 2011 shall apply to
				the mines described in subsection (b).
							(d)Savings
				provisionNothing in this
				section shall impact the authority of the Secretary to promulgate or modify
				regulations pursuant to the authority under any such provisions as in effect on
				the date before the date of enactment of the Robert C. Byrd Mine Safety
				Protection Act of 2011, or shall be construed to alter or modify precedent with
				regards to the Commission or
				courts.
							.
				
